DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the applicant states “wherein the first stud and the second are provided with respective flanges”. It appears “the second” should be “the second stud” and will be treated as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “a lid that is pivotally coupled to the outer container, wherein the outer container and the lid are provided with a first stud and a second stud respectively” and later states “wherein the first stud is arranged at a center of a corresponding planar side panel, and the second stud is arranged at a center of a second planar lid panel”. It is unclear how the second stud can be located on both the lid and second planar lid panel since there is only one second stud. Furthermore, since lid panels were not previously introduced, it is unclear why the second stud is on a second planar lid panel when a first planar lid panel was not claimed. It appears that the applicant might be attempting to claim the second planar panel described in claim 3 which states “wherein the lid includes a plurality of planar lid panels that are mutually pivotally attached, wherein a first planar lid panel is pivotally attached along an elongate edge of one of the plurality of planar side panels of the outer container, and wherein the second planar lid panel is provided with the second stud”. Without this limitation, it is unclear what the applicant is attempting to claim in claim 1. For purposes of examination, the examiner will treat “the second stud is arranged at a center of a second planar lid panel” to read “the second stud is arranged at a center of the lid” since that is how it was described in lines 4-5 of claim 1.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
		
Claim Rejections - 35 USC § 103
Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828) and Sajuns (US 9,345,305).
Regarding claim 1, Ogura teaches a method of manufacturing a cosmetic product packaging (figure 4: as shown below, since Ogura discloses the package, Ogura would inherently teach fabricating the packaging), wherein the method includes: fabricating an outer container (figure 4, reference A), and a lid that is pivotally coupled to the outer container (figure 4, reference 5); fabricating an inner container that is mountable within the outer container (figure 4, reference B), wherein, in operation, the inner container accommodates at least one cosmetics product (figure 4, reference B: inner container B is capable of holding at least one cosmetic product), and the inner container is accommodated within the outer container (figure 5); and arranging for the inner container to be user-accessible when the lid is in an open position (figure 4 and 5: when lid 5 is open, inner container B is user-accessible) for accessing the at least one cosmetics product (figure 4 and 5: when lid 5 is open, inner container B and its contents are user-accessible).
Ogura does not explicitly teach the outer container and the lid are provided with a first stud and a second stud respectively, wherein the first stud and second stud are provided with respective flanges that are accessible externally to the cosmetic-product packaging, wherein a flexible cord is attached to at least one of the first stud and the second stud and is wrappable under one or more flanges of the first stud and second stud to secure the lid in a closed position to the outer container, the inner container is user-accessible when the lid is in an open position wherein the cord is unwrapped and wherein the first stud is arranged at a center of a corresponding planar side panel, and the second stud is arranged at a center of a second planar lid panel. However, Brinnon does teach the outer container and the lid are provided with a first stud (figures 1-4, reference 16) and a second stud (figures 1-4, reference 20) respectively, wherein the first stud and second stud are provided with respective flanges (figures 1-4, reference 15 and 19) that are accessible externally to the cosmetic-product packaging (figures 1-4), wherein a flexible cord (figures 1-4, reference 22) is attached to at least one of the first stud and second stud (figure 2, reference 20) and is wrappable under one or more flanges of the first stud and second stud to secure the lid in a closed position to the outer container (figure 1 and 3 and page 2, column 1, lines 27-38), the inner container is user-accessible when the lid is in an open position wherein the cord is unwrapped (figure 2: when combining the studs of Brinnon with the package of Ogura, the inner container would be accessible when the cord is unwrapped and the lid is open, as shown in figure 2 of Brinnon) and wherein the first stud is arranged at a center of a corresponding planar side panel (figure 1, as shown in the annotated figure below: The first stud 16, shown below as 17, is located on a center line of the planar side panel 10, thus located at a center of a corresponding planar side panel), and the second stud is arranged at a center of the lid (figure 1, as shown in the annotated figure below: The second stud 20 is located on a center line of the lid 12, thus located at a center of the lid).

    PNG
    media_image1.png
    441
    550
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Ogura, to include the studs and cord of Brinnon, because including the studs and cord allows for a user to remove the packaging from a shelf by pulling the cord and further allows for the package to be securely closed, as disclosed by Brinnon (page 2, column 1, lines 27-38).
Ogura, in view of Brinnon, do not explicitly teach the inner container holding a cosmetic product. However, Sajuns does teach an inner container holding a cosmetic product (figure 1, reference 7 and column 4, lines 33-38).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Ogura, in view of Brinnon, to hold a cosmetic product, as disclosed by Sajuns, because holding a cosmetic product is an intended use of the packaging. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches fabricating the outer container and inner container are fabricated from paper- or cardboard-containing materials (column 1, lines 10-12).
Regarding claim 9, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches fabricating the inner container from a porous material that, in operation, absorbs liquid spills or oozing from the at least one cosmetics product (figure 4, reference B and column 1, lines 10-12: cardboard is a porous material which is capable of absorbing liquid spills or oozing from the at least one cosmetics product).

Claims 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828) and Sajuns (US 9,345,305), as applied to claim 1 above, and further in view of Hill (US 1,756,356).
Regarding claim 3, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches fabricating the outer container to have an elongate rectilinear shape (figure 4, reference A), wherein the outer container includes planar end panels at two ends of the outer container (figure 4, reference 1 and 3), and a plurality of planar side panels on sides of the outer container (figure 4, references 2, 6 and 4), and wherein the lid includes a plurality of planar lid panels that are mutually pivotally attached (figure 4, reference 5 and 51), wherein a first planar lid panel is pivotally attached along an elongate edge of one of the plurality of planar side panels of the outer container (figure 4 and 6, reference 5 along edge between 5 and 4), such that the second planar lid panel (figure 4, reference 51) is abutting in operation to at least one of the plurality of planar side panels of the outer container when the lid is in the closed position (figure 4: second lid panel 51 would abut planar side panel 4), and the first planar lid panel prevents access to the inner container when the lid is in the closed position (figure 4 and 5, reference 5). Furthermore, Brinnon teaches a planar lid panel provided with the second stud (figure 2, reference 20) and one of the plurality of planar side panels of the outer container is provided with the first stud (figure 2, reference 16). Furthermore, Brinnon discloses the claimed invention except for the second stud on the second planar lid panel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second stud on the second planar lid panel in order to close the lid. The second stud performs the same function whether located on the first planar lid panel or the second planar lid panel. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Ogura, in view of Brinnon and Sajuns, do not explicitly teach the second planar lid panel provided with the second stud. However, Hill does teach the second planar lid panel (figure 1, reference 3 where the first planar lid panel is 2) provided with the second stud (figure 1 and 2, reference 8).
It would have been obvious to one or ordinary skill in the art at the time of the invention to modify the package of Ogura, in view of Brinnon and Sajuns, to include the second planar lid panel provided with the second stud, as disclosed by Hill, because having the stud on the second lid panel to be flush with the planar side panel which would help limit small particles from entering the outer container. 
Regarding claim 4, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches fabricating the outer container to have an elongate length (figure 4 and 5, reference A: distance of side panel 4 from top to bottom is the elongate length) along an elongate axis of the outer container (figure 5: the elongate axis would be a vertical line passing through the center of the outer container A), and a lateral width (figure 4, reference A: distance of side panel 4 from left to right) in a lateral axis of the outer container (figure 5: the lateral axis would be a horizontal line passing the center of outer container A), wherein the elongate axis is orthogonal to the lateral axis (figure 5: since the elongate axis is vertical and the lateral axis is horizontal, they would be orthogonal to each other). Furthermore, Brinnon teaches fabricating the flanges of the first stud and the second stud have a diameter (figure 2, reference 16 and 20: since the studs are disc shaped, they have a diameter).
Although Ogura, in view of Brinnon, Sajuns and Hill, do not explicitly teach dimensions to the packaging or the studs, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
Regarding claim 5, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 4, as shown above. Furthermore, Hill teaches securing the flanges to the outer container and the lid by employing hollow metallic rivets (figure 1, reference 8 and page 1, lines 66-68) with radially outwardly-directed end ridges (figure 2, reference 13) that retain the flanges to the outer container and the lid (figure 2, reference 8).
Regarding claim 6, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 5, as shown above. Furthermore, Hill teaches fabricating the plurality of planar side panels of the outer container and the planar lid panels of the lid as multi-layer structures (figure 2, reference 3: the package is made from corrugated cardboard which inherently has multi-layer structures).
Regarding claim 7, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches securing at least one of the plurality of planar side panels of the outer container and the planar lid panels of the lid by adhesive bonding (figure 6, reference 14 and column 3, lines 27).
Regarding claim 8, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Brinnon teaches fabricating the first stud and the second stud to be disposed in a range of 40% to 60% along an elongate length of the outer container and the lid (figure 2: the studs are disposed at the 50% location of the elongate length).
Regarding claim 10, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 9, as shown above. Furthermore, Hill teaches fabricating the outer container from corrugated cardboard (figure 2, reference 3). Furthermore, Ogura teaches the inner and outer containers made of cardboard (column 1, lines 10-12). Although, Ogura, in view of Brinnon, Sajuns and Hill, do not explicitly teach the inner container made of corrugated cardboard, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inner container made of corrugated cardboard in order to help protect the product within the container by adding additional protection against dropping. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 4 October 2022 have been fully considered but they are not persuasive. 
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claim 1, the applicant states:
“It is respectfully submitted that Brinnon fails to disclose or suggest that a 'first stud is arranged at a center of its corresponding planar side panel, and the second stud is arranged at a center of a second planar lid panel" is now recited in claim 1. It is evident from the drawings of Brinnon that the eyelets 20 are provided at the extreme edges of the planar panels and the lid (closure element), such that eyelets of the planar panels and the lid are near each other, when closure element is in the closed position (refer to figure 2, reference 20, of Brinnon). Brinnon further discloses that one end of the flexible cord/string is passed through the hole in which the eyelet is positioned and the eyelet acts as a holding means for the end of the flexible cord/string, as the end of the flexible cord/string is provided with a knot to prevent the end of the flexible cord/string from being pulled away from between the eyelet and the side of the hole in which the eyelet and end of the flexible cord/string is located (refer to figure 3, references 21, 22 and 23, and page 1, column 2, lines 8-17). 
Differently, Applicant's claimed subject matter, as amended, does not involve an eyelet that acts as a holding means for the flexible cord/string which has a knot at its one of the ends. Rather, Applicant's claimed subject matter utilizes studs and flanges to attach the flexible cord/string to the studs, which does not have a knot at the end. 
Thus, it is submitted that the combination of Ogura and Brinnon does not disclose or suggest at least this limitation now recited in amended claim 1.” 
Examiner respectfully disagrees. As shown in the annotated figure above, Brinnon does teach the new limitation of “the first stud is arranged at a center of its corresponding planar side panel, and the second stud is arranged at a center of the lid”. Although Brinnon does teach the studs at the edge of the respective panels, the studs are located along a center line. Since the studs are located along a center line, the studs are located at a center of the corresponding panels, as claimed. Furthermore, it is clear from figure 4 of Brinnon that the cord 22 is attached to at least one of the first stud and second stud (figure 2, reference 20) and is wrappable under one or more flanges of the first stud and second stud to secure the lid in a closed position to the outer container (figure 1 and 3 and page 2, column 1, lines 27-38). The matter of how the cord is attached is irrelevant since the claim only states that the cord is attached to at least one of the first stud and second stud, which is disclosed by Brinnon, while the cord can be wrapped around both studs. Therefore, the prior art discloses the claimed invention and the claims remain rejected.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735